UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6468


GERALD WAYNE TIMMS,

                     Petitioner - Appellant,

              v.

WARDEN HOLLAND,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-hc-02113-BO)


Submitted: August 16, 2019                                  Decided: September 11, 2019


Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Wayne Timms, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald Wayne Timms, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Timms v. Holland, No. 5:17-hc-02113-

BO (E.D.N.C. Mar. 29, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2